268 S.W.3d 334 (2007)
Lisa Ann RIVERS, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 07-1126.
Supreme Court of Arkansas.
November 15, 2007.
Denny Hyslip, Fayetteville, AR, for appellant.
No response.
PER CURIAM.
Appellant Lisa Ann Rivers, by and through her attorney Denny Hyslip, has filed a partial record and petition for writ of certiorari to complete the record. While the circuit court entered an order extending time to file record on appeal, that order makes no indication that all parties had the opportunity to be heard on the motion pursuant to Ark. R.App. P.-Civ. 5(b)(1)(C). The clerk cannot docket the record because the order granting an extension made no reference to an opportunity to be heard. This court has made it very clear that strict compliance with Rule 5(b) is required. The granting of an extension is not a mere formality. The rule requires that the order indicate that all parties have had the opportunity to be heard on the motion. Here, the order does not comply with Rule 5(b)(1)(C). Accordingly, we remand this matter to the circuit court for compliance with Rule 5(b)(1)(C). See Jones v. State, 367 Ark. 324, 239 S.W.3d 483 (2006).